Opinion by
Head, J.,
When the defendant voluntarily abandoned the demised premises during the term, as he himself declares he did, he of course did not relieve himself or his sureties from the obligation to perform the covenant to pay rent. That liability could be discharged only by the act of the landlord, either in accepting a surrender of the lease or doing some act which had the legal effect of an *485eviction. The present action was for the recovery of rent reserved in the lease. The defendants, the sureties of the tenant, make defense on both of the grounds indicated.
It has uniformly been held that where a tenant, during the term, abandons the demised premises, the landlord is not bound, under the penalty of loss of his right to receive rent, to permit the tenement to remain wholly unoccupied with the consequent possible or probable loss of his insurance, destruction by waste, or other like injuries. The mere fact that he resumes possession is not of itself a sufficient foundation upon which to predicate either an acceptance of a surrender or an eviction. It must further be found on evidence that such resumption of possession is not merely for the protection of the property during the absence of the tenant, but is adverse to a reoccupation of it by him and a renewal of the relations created by the lease. So too, if during the period of abandonment the landlord should make some repairs of the demised premises, or even sublet to another, these acts would be in the interest of the tenant who had committed a breach of the covenants of his lease, and would tend to minimize the damages which he would otherwise be liable to pay. This is the doctrine of all of the cases, as a few short excerpts will sufficiently show. In Pier v. Carr, 69 Pa. 326, it was said: “Taking care of the key of the house and repairing the floor after the tenant had voluntarily left, were no eviction. He would have been entitled to enter if he had returned — but he did not return. He was neither put out nor sold out by the plaintiff. If the acts of the plaintiff would have been no defense in defendant’s favor, it would not avail the surety, and we are very clear they would not have availed him.” In Smucker v. Grinberg, 27 Pa. Superior Ct. 531, Rice, P. J., thus stated the law on the subject: “Was there an acceptance of a surrender or an eviction? A surrender of demised premises, in order to be effectual to release a tenant from payment of rent, must be accepted by the lessor, and the burden of proof *486is on the lessee. A tenant for years cannot relieve himself from his liability by vacating the demised premises during the term and sending the key to his landlord. The landlord is not bound, in relief of his tenant who had abandoned the premises, to rent them to anyone who may apply, but may rent them and hold the tenant for the difference unless he has accepted a surrender. Nor is his entry to make repairs after the tenant has abandoned the premises either an acceptance of a surrender or an eviction.” In Snyder v. Henry, 32 Pa. Superior Ct. 167, this court speaking by Porter, J., said: “Nothing is better settled in Pennsylvania than that a tenant for years cannot relieve himself from liability under his covenant to pay rent by vacating the demised premises during the term, and sending the key to his landlord: Auer v. Penn, 99 Pa. 370; Gardiner v. Bair, 10 Pa. Superior Ct. 74; Hastings v. Burchfield, 28 Pa. Superior Ct. 309. The fact that the landlord, when a tenant has abandoned the property and left it vacant, takes possession and repairs the house, does not discharge the tenant from his covenant to pay rent: Breuckmann v. Twibill, 89 Pa. 58; Snyder v. Middleton, 4 Philadelphia, 343.” Many of the numerous cases on the subject are cited in the opinions quoted from, and, as already stated, they are harmonious and uniform.
The plaintiff in the present case was the vendee of the landlord who had entered into the lease. By his purchase of the demised property he took the place of the former landlord and was entitled to receive the rent. When he found the premises vacated by the tenant he went and secured the key from the person with whom it had been left. He also went to the tenant to secure either the lease itself or a copy of it, the evidence being in some conflict as to this. He entered into negotiations with a new tenant for the premises, on certain conditions as to securing a license which were not afterwards fulfilled, and he made some improvement or repairs to the property of a more or less extensive character.
*487Now these acts of the landlord, coupled with the alleged declarations made by him at the time indicative of his purpose, were competent evidence to go to the jury under proper instructions from the court to enable them to determine whether or not, with the assent of the landlord, the lease had been extinguished. The instructions should have been in accord with the doctrine already stated, so that the jury would not be misled into unduly magnifying the consequences of certain acts of the landlord, which were entirely consistent with his right to still hold the tenant and his sureties for any loss of rent consequent upon the abandonment of the demised premises by the tenant. We cannot square the instructions of the learned ' trial judge with the rule laid down in the cases. In the portion of the charge which is the subject of the fourth assignment of error, he said: “Now if he (the landlord) didn’t take this property back in January as claimed by the defendant in this case, then what right had he to lease it at all in January, even though the term of the lease was not to commence until the first day of April, because if he didn’t take possession of the property and consider it as his and the lease canceled, then what right had he to lease or take possession of it at all?” Thus no distinction is made between possession of the vacated premises, taken by the landlord merely to protect the property or to minimize the damages that would follow the tenant’s abandonment, and a possession which would be adverse to any resumption of occupation by the tenant and thus amount to an eviction. To a greater or less degree this error pervades the entire charge. The fourth assignment is sustained.
We are not persuaded the fact that the tenant had become a bankrupt at or about the time he abandoned the demised premises has much significance in the disposition of the question at issue between the parties. The fact of the bankruptcy only appears in a casual way in this record. There is no evidence that the lease of the alleged bankrupt was considered by his trustee or his creditors *488as an asset of any value to his estate. The landlord had a right to consider the abandonment of the demised premises, followed by the delivery to him of the written lease, if that be the fact, as evidence of the willingness of the tenant to surrender the remainder of his term. The question then arose whether the landlord acted upon that indirect or implied surrender and agreed to accept it, thus relieving the tenant and his sureties from any further obligation to pay rent.
With the correction of the material error disclosed in the fourth assignment, the remaining matters complained of will cease to be important, and, as we view it, merit no further consideration at this time.
Judgment reversed and a venire facias de novo awarded.